Title: From George Washington to William Cocks, 23 October 1755
From: Washington, George
To: Cocks, William



[23 October 1755]

Orders to Captain William Cocks, of a Company of Rangers. Pearsall’s—October 23d 1755.
You are hereby Ordered to remove with your Company from the place where you are now Quartered, to the Plantation of Nicholas Reasmer, in order to Escort Waggons to and from Fort Cumberland, and protect the Inhabitants, by sending out frequent Scouting Parties. You are to apply to Henry Vanmeater for Beeves, (or Provision) which he will deliver out of those I contracted with him for—You are to pass a Receipt to him for

such as you receive—You will receive further Orders, as I return from Fort Cumberland.
